The opinion of the Court was drawn up by
Shkpley J.
By the act of the 20lh of February, 1828, c. 393, all former acts providing for the sale and settlement of the public lands are repealed. That act provides for the appointment of a Land Agent and prescribes his duties. He is to keep correct plans of the surveys ; may empiloy assistants, for whose conduct be is responsible; and is authorized to execute deeds in behalf of the State, when the grantees have complied with the conditions of their grants.
The act of the 18th of March 1830, c. 481, makes it his duty to select the lots reserved for public uses. The act of the 8th of March, 1832, c. 30, provides, that the Land Agent, instead of returning copies of the plans and field notes to the office of the Secretary of State, shall deposit them in a Land Office at Bangor, and the originals in the Land Office at Augusta. The resolve of the 17th of March, 1835, after making the grants under which the plaintiff claims, directs the Land Agent to cause the townships to be surveyed and laid out into lots ; and authorizes him to issue certificates before the surveys shall be completed, which are to entitle the holders to a conveyance “ whenever said land shall be surveyed and laid out.” It is made the duty of the Agent “ to keep correct plans of all surveys which shall be made as aforesaid, and to mark upon each lot the name of the person who shall first make choice of the same.” The act oí the 24th of the same March, c. 192, provides for the appointment of a Surveyor General, whose duty it is to survey, superintend, and direct the surveying of the public lands, and he is authorized to employ assistants, for whose conduct he is responsible. By this act the whole duty in relation to the surveys is taken from the Agent and transferred to the Surveyor and his assistants. The fifth section provides, that no land shall be sold until all the land in the township has been surveyed and lotted ; and that the Surveyor General shall note upon his plans the growth, soil, streams, mill sites, and what roads may be neces*222sary, and make return thereof, together with the field notes, to the Land Agent in three months after he shall have performed the same.
Although the resolve requires the Land Agent to cause the surveys to be made, yet he must make them according to the laws of the State, and use such means to do it as the laws authorize. And after the appointment of a Surveyor General he must make them through him. The resolve speaks of a time when “ the survey of said land shall be completed and until that time certificates might issue; and after that time the holders are entitled to make their choice. Other acts also refer to the time when the lands are surveyed and lotted, as a period from which rights and duties are to be reckoned. The act of the 18th of March, 1830, provides, that the owners in certain cases within three months after the lands shall have been surveyed and lotted, shall give notice to the Land Agent to appoint a person, who, with one appointed by themselves, is to designate and note the lots reserved for public uses. And in case of their neglect for such a period the Land Agent alone may appoint.
When was it intended, that the lands should be considered as surveyed and lotted, so that the time should be certain when these various rights accrued to the parties interested ? The answer must be, whenever an official act has been performed, which makes the survey a matter of record, after which no change can be made by any public officer. This will be apparent, whether the language of the statutes, or the duties to be performed, are considered. The Surveyor General is made responsible for the acts of his assistants, and that implies the right to control and correct their proceedings. A plan is to be made and the information to be placed upon it is in some respects to depend upon his personal judgment. The power to alter and correct his opinions upon better information necessarily remains with him until his duties are finally completed, and his return is made according to law. If he should ascertain after his deputy has made a return to him, that no numbers were affixed to the lots in a whole range, could he be excused if he did not correct it, or vacate the whole survey 1 If the language of the resolve be examined the Land Agent is required to mark upon each lot, on the plan- of course, the name of the person choosing it, and this he could not do until it was returned to him, and the Surveyor *223is not obliged to return for three months after he has made the survey. Any attempt of the Land Agent to do it before, might havo been entirely ineffectual, because the Surveyor General, for error detected, or other sufficient cause, might have changed the whole survey and allotment.
If the Surveyor General were charged with wilful neglect or misconduct in making an erroneous plan and survey, could it be sustained without proving, that he had given it his last and final official sanction by making his return as the law requires ? It is all necessarily in fieri until that time. There must be a time before which alterations and correction of errors may be made, and after which none can be, by any officer whatever. And that time is necessarily fixed by the official act of return, when it becomes a record of the State.
The selection was in this case made by the plaintiff before the deputy surveyor had made his return to his principal, and before bis proceedings bad any confirmation or official sanction.

Plaintiff nonsuit.